Citation Nr: 1227751	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  07-02 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO))
in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity. 

2.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity. 

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity. 

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity. 



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.  

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2005 rating decision in which the RO denied service connection for neuropathy of the upper and lower extremities.  In November 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2006 which documented that the RO granted separate ratings for peripheral neuropathy of the upper and lower extremities, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2007.  The November 2007 substantive appeal indicated that the Veteran was not satisfied with the disability ratings assigned in November 2006 for peripheral neuropathy of the upper and lower extremities.  

In August 2010, the Veteran testified during a Board video-conference hearing before a Veterans Law Judge; a transcript of that hearing is of record.  

In February 2011, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claims (as reflected in a May 2012 supplemental SOC (SSOC)) and returned these matters to the Board for further consideration.

For the reason expressed below, the matters on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Veterans Law Judge who conducted the August 2010 Board hearing has left the Board's employment.  The Veteran has a right to a hearing to be conducted by a Veterans Law Judge who will then participate in the decision of the claim.  38 C.F.R. § 20.707 (2011).  Accordingly, in July 2012, the Board contacted the Veteran to inform him of his right to another Board hearing.  Later in July 2012, the Veteran indicated his desire for a Board hearing before another Veterans Law Judge to be conducted at his local RO (Travel Board hearing). 

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Since the RO schedules travel Board hearings, a remand of these matters to the RO for scheduling of the requested hearing is warranted.

Accordingly, these matters are hereby REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Travel Board hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.
 
The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


